Citation Nr: 0513173	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatic fever.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for mechanical low back 
pain.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a facial skin 
disorder.

6.  Entitlement to service connection for infection of the 
teeth.

7.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right hip.

8.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1953 to March 1955.

Initially, the Board of Veterans' Appeals (Board) notes that 
in its remand of June 2003, the Board remanded this case for 
further procedural and evidentiary development, and that the 
action requested has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.

The Board further notes that although the regional office 
(RO) concluded in its March 2002 rating decision that new and 
material evidence had been received to reopen the claims for 
service connection for a heart disorder, rheumatic disorder, 
mechanical low back pain, and a facial skin disorder, the 
Board is still required to consider the threshold issue of 
whether new and material evidence has been submitted to 
reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

The Board also observes that while the veteran has recently 
provided a statement and accompanying witness statements that 
were not initially reviewed by the RO, in view of the fact 
that the witness statements were already of record and the 
veteran's statements are cumulative of arguments previously 
made and considered by the RO, the Board finds that remand of 
this matter for the RO's initial review of this information 
is not necessary.

Finally, the Board notes that with respect to the issue of 
entitlement to service connection for infection of the teeth, 
the Board finds that the RO has addressed the issue of 
entitlement to service connection for infection of the teeth 
for compensation purposes and not for treatment purposes, and 
the record indicates that the veteran may have also wished to 
raise the issue of entitlement to service connection for 
infection of the teeth for treatment purposes.  Consequently, 
the issue of entitlement to service connection for infection 
of the teeth for treatment purposes is referred to the RO for 
further consideration and/or adjudication.


FINDINGS OF FACT

1.  Claims for service connection for an eye disorder, a 
heart disorder, rheumatic fever, mechanical low back pain, 
and a facial skin disorder were denied in an October 1990 
Board decision.

2.  The evidence submitted since the Board decision of 
October 1990 pertinent to the claim for service connection 
for a heart disorder bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim; on the other hand, 
the evidence submitted since the October 1990 Board decision 
pertinent to the claims for service connection for an eye 
disorder, rheumatic fever, mechanical low back pain, and a 
facial skin disorder, is either cumulative or redundant, or 
does not bear directly and substantially on the specific 
matter under consideration.

3.  A heart disorder is not related to active service.

4.  Service connection for infection of the teeth and the 
loss of two front teeth for compensation purposes is 
precluded as a matter of law.  

5.  DJD of the right hip has not been related to active 
service.

6.  There is no current residual of a concussion that has 
been related to active service.


CONCLUSIONS OF LAW

1.  The October 1990 Board decision which denied claims for 
service connection for a heart disorder, an eye disorder, 
rheumatic fever, mechanical low back pain, and a facial skin 
disorder is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  

2.  New and material evidence has been submitted since the 
October 1990 Board decision pertinent to the claim for 
service connection for a heart disorder, and that claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

3.  A heart disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

4.  Infection of the teeth and the loss of two front teeth 
are not subject to service connection for Department of 
Veterans Affairs (VA) compensation purposes.  38 U.S.C.A. §§ 
1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2004).  

5.  DJD of the right hip was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

6.  Residuals of concussion were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the appellant has been 
notified on numerous occasions of the need to provide 
evidence linking currently demonstrated disability associated 
with the heart, the eye, rheumatic fever, mechanical low back 
pain, a facial skin disorder, a dental disorder, DJD of the 
right hip, and residuals of a concussion to service or with 
respect to arthritis and cardiovascular disease, a period of 
one year following service.

First, following the veteran's filing of an application to 
reopen his claims for service connection for a heart 
disorder, an eye disorder, rheumatic fever, mechanical low 
back pain, and a facial skin disorder, and new claims for 
service connection for DJD of the right hip, infection of the 
teeth, and residuals of concussion in November 1999, although 
noting the old law pertinent to well-grounded claims, a 
December 1999 letter from the RO advised the veteran of the 
evidence necessary to substantiate his new claims for service 
connection and to reopen his previously denied claims.  In 
addition, the letter also advised the veteran of the type of 
evidence VA would obtain on behalf of the veteran and the 
type of evidence he should submit in support of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The October 2000 rating decision notified the veteran that 
new and material evidence had not been submitted to reopen 
the veteran's claims for a heart disorder, an eye disorder, 
rheumatic fever, mechanical low back pain, and a facial skin 
disorder on the basis that chronic residual disability 
associated with these claimed disabilities had not been 
related to service, and there was likewise no medical 
evidence linking DJD of the right hip, current residuals of 
concussion, and a compensable dental disorder to service or 
in the case of arthritis, a period of one year following 
service.  

Since the only service medical record the RO had been able to 
obtain was the veteran's March 1955 separation examination 
report, a July 2001 letter from the RO listed alternate 
sources of information that the veteran could submit in 
support of his claims.

Thereafter, although a March 2002 rating decision and 
statement of the case concluded that new and material 
evidence had been submitted to reopen the claims for service 
connection for a heart disorder, rheumatic disorder, 
mechanical low back pain, and a facial skin disorder, these 
claims continued to be denied on the basis that there was no 
medical evidence linking current disability to service, that 
there was likewise still no medical evidence linking DJD of 
the right hip, residuals of concussion, or a compensable 
dental disorder to service, and that new and material 
evidence had not been submitted to reopen the claim for 
service connection for an eye disorder on the basis that no 
current chronic eye disorder had been linked to active 
service.  A September 2002 supplemental statement of the case 
continued to deny service connection for rheumatic fever on 
the basis that there was still no evidence of chronic 
residuals of rheumatic fever that could be linked to active 
service.

Subsequently, a March 2003 letter from the Board again 
advised the veteran of the evidence necessary to substantiate 
his claims, and the evidence that he should provide to 
support his claims and the evidence that would be provided on 
his behalf.  Id.  

In addition, pursuant to the Board's remand of June 2003, the 
RO took steps to obtain the veteran's records from the Social 
Security Administration (SSA) and provided the veteran with a 
June 2003 VCAA notice letter again indicating the evidence 
necessary to substantiate his claims, and the respective 
obligations of the veteran and VA in obtaining such evidence.  
Id.

An August 2004 supplemental statement of the case continued 
to deny the claims on the basis that there was still no 
medical evidence linking current pertinent diagnoses to 
active service.  The November 2004 supplemental statement of 
the case also noted that there was no basis to service 
connect mechanical low back pain or right hip DJD as 
secondary to rheumatic fever, as a current residual of 
rheumatic fever had not yet been connected to active service.

Although the June 2003 VCAA notice letters clearly came after 
the initial rating decision that denied the November 1999 
claims and applications to reopen, and did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative have indicated any intention 
to provide any additional medical opinion or other medical 
evidence to support any of the veteran's claims on appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.



I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for a Heart Disorder, an 
Eye Disorder, Rheumatic Fever, Mechanical Low Back Pain, and 
a Facial Skin Disorder

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F. 3d at 1363.  

The Board notes that the standard for new and material 
evidence was amended in August 2001.  See 38 C.F.R. 
§ 3.156(a) (2004).  However, that amendment applies only to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Since this claim was 
received before that date (November 1999), the law in effect 
when the claim was filed is applicable.  That is the standard 
discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

Based on the grounds stated for the denial of these claims in 
the October 1990 Board decision, new and material evidence 
would consist of current medical evidence of a heart 
disorder, rheumatic fever, a skin disorder, or a facial 
disorder and/or evidence linking such disorder to service, 
and medical evidence linking current back and eye disability 
to service or in the case of arthritis, to a period of one 
year following service.  Parenthetically, the Board would 
point out that although it may be argued that an April 1991 
RO decision should serve as the last final denial as to the 
claim for service connection for rheumatic fever, in view of 
the fact that the October 1990 denial was by the Board, the 
Board will adopt that decision as the last final denial in 
this matter as to all previously denied claims.  

Additional evidence received since the October 1990 Board 
decision includes various VA and private treatment and 
examination records, personal hearing testimony from January 
2001, records from SSA, and statements from the veteran and 
lay witnesses in support of his claims.  

First, with respect to the issue of entitlement to service 
connection for a heart disorder, the Board notes that the 
October 1990 Board decision denied this claim both on the 
grounds of no current disability and no link between any 
current heart disorder and active service.  However, the 
evidence obtained since this decision does reflect coronary 
diagnoses such as hypertension and mitral stenosis.  Thus, 
there is clearly evidence that it not merely cumulative of 
prior evidence.  Consequently, the Board finds that the 
additional treatment records in this case bear directly and 
substantially on the specific matter under consideration, are 
neither cumulative nor redundant, and by themselves or in 
combination with other evidence are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the claim for 
service connection for a heart disorder is reopened.

On the other hand, the Board has reviewed the evidence 
received since the October 1990 Board decision with respect 
to the claims for service connection for rheumatic fever, a 
facial skin disorder, mechanical low back pain, and an eye 
disorder, and cannot conclude that such evidence constitutes 
new and material evidence to reopen the claims.  More 
specifically, in the case of rheumatic fever and a facial 
skin disorder, the evidence does not reflect a diagnosis of 
any current chronic residual of either rheumatic fever or any 
facial skin disorder.

In addition, with respect to the claims for service 
connection for back and eye disorders, the Board in October 
1990 is found to have essentially conceded some measure of 
disability here and medical evidence linking current 
disability to service would therefore be required to reopen 
the claims.  Consequently, as no such evidence has been 
submitted, the Board finds that the reopening of these claims 
is also not warranted.

The critical question for the reopening of the claims for 
service connection for rheumatic fever and a facial skin 
disorder is whether there is medical evidence of current 
disability and/or a link between current disability and 
service, and for the claims for service connection for back 
and eye disability, whether there is medical evidence linking 
disability to service.  As noted above, the evidence received 
since the October 1990 Board decision still does not address 
these fundamental issues.  Therefore, the Board has no 
alternative but to conclude that the additional evidence and 
material received in this case as to the claims for service 
connection for rheumatic fever, a facial skin disorder, 
mechanical low back pain, and an eye disorder are not 
probative of these essential issues and thus are not 
material.  It is also not material because it is not 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156 (2001).


II.  Decision on the Merits as to the Claims for Service 
Connection for a Heart Disorder, Infection of the Teeth, DJD 
of the Right Hip, and Residuals of Concussion

Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

Service medical records are silent for any relevant 
complaints or treatment.  Separation examination in March 
1955 revealed that evaluation of the heart, head, spine and 
lower extremities revealed negative findings.

VA outpatient records from September 1988 reflect that the 
veteran's complaints included right buttock pain.  

VA orthopedic examination in February 1989 revealed 
complaints of low back pain radiating to the right lower 
extremity, but examination indicated full motion of both 
hips.  Cardiological examination at this time revealed no 
evidence of heart disease.

A June 1989 VA outpatient record reflects an impression that 
included chronic pain and hypertension.  A VA discharge 
summary from July 1989 reflects diagnoses that included mild 
hypertension and severe arthritis.  Complaints included 
headaches and radiculopathy from the right hip to the right 
leg, and a history of mild hypertension.  In March 1990, 
there was an impression of arthritis involving multiple 
joints.  In April 1990, the veteran was referred to a private 
dentist for the removal of a bony tori, lower right.  

A February 1991 statement from a brother of the veteran and 
attested to by other siblings maintains that the veteran had 
a bout of rheumatic fever as a child which was manifested by 
numerous symptoms, including pain in the veteran's legs.  

VA treatment records from February 2000 reflect that the 
veteran reported sustaining a concussion when he fired a 
bazooka in service.  As a result, he related that his ears 
hurt but he did not lose consciousness.  He thereafter 
experienced earaches and headaches for a few days.  He 
indicated that these symptoms had not returned.  

VA examination in February 2000 revealed that the veteran 
complained of right hip weakness and denied any problems with 
an in-service concussion other than hearing loss.  VA X-rays 
of the hips were interpreted to reveal mild degenerative 
disease bilaterally.  The diagnoses included history of 
rheumatic fever with no apparent significant functional 
sequelae regarding the heart or joints.  There was also a 
diagnosis of injury to the right hip, with basically current 
normal examination.  

A private medical statement from Dr. P., received by the RO 
in June 2000, notes that the veteran was seen as a patient of 
this physician some 30 years earlier with heart problems and 
general disability.  Dr. P. also noted that the veteran 
exhibited some symptoms that could have been early rheumatic 
fever.

At the veteran's hearing at the RO in January 2001, the 
veteran testified that during service he began to have a 
recurrence of rheumatic fever (transcript (T.) at p. 1).  His 
joints began to swell and he was given medication, and the 
veteran indicated he subsequently recovered (T. at p. 2).  
His current heart disability consisted of a heart murmur (T. 
at p. 2).  The veteran also noted that he fell off a truck 
during service and injured his right hip and elbow (T. at p. 
4).  During service, he also experienced infection to two of 
his front teeth which were eventually extracted by a private 
dentist following service (T. at p. 5).  Finally, he noted 
that he sustained a concussion during the firing of a bazooka 
(T. at p. 6).  He experienced headaches for approximately 5 
days but no problems thereafter (T. at p. 6).


Analysis

Turning first to the veteran's claim for service connection 
for residuals of concussion, the primary problem is the lack 
of sufficient current evidence of disability or diagnosis.  
None of the treatment records discloses any treatment 
identified as a residual of the veteran's in-service 
concussion, and even by the veteran's own admission, other 
than with respect to symptoms of hearing loss which have 
already been service connected effective from November 1999, 
the veteran has not had any other symptoms attributable to 
this event since approximately 5 days after the incident.  

A critical element in establishing service connection for any 
disability is the existence of current disability, and the 
medical and other evidence is clearly negative for any 
current findings or diagnoses of residuals of a concussion.  
Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to service connection for 
residuals of a concussion.

With respect to the veteran's claims for service connection 
for right hip DJD and a heart disorder, while the evidence of 
record does reflect the existence of some current coronary 
disability and mild DJD of the hips bilaterally, the 
veteran's service separation examination report reflects that 
evaluation of the heart, spine, and lower extremities 
revealed negative findings.  In addition, VA orthopedic 
examination in February 1989 indicated full motion of both 
hips and cardiological examination at this time still had not 
revealed any evidence of heart disease.  In fact, the first 
medical records documenting hypertension and arthritis were 
dated in June and July 1989, and mild degenerative changes in 
both hips were not noted in X-rays until February 2000.  The 
Board further notes that mild degenerative findings 
bilaterally connotes gradual onset with aging rather than 
traumatic etiology.  The veteran, as a layperson, is also 
unable to link any current heart or right hip disability to 
an event in service or a period of one year following 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, while the Board does not doubt that the veteran is 
sincere in his belief that his right hip DJD and a heart 
disorder are related to events in service, based on the lack 
of contemporaneous evidence of complaints or treatment for 
such conditions or related symptomatology at the time of 
service separation, and the lack of evidence of relevant 
post-service treatment until 1989, the Board finds that a 
preponderance of the evidence is also against entitlement to 
service connection for a heart disorder and DJD of the right 
hip.

While the Board has considered whether further development in 
the form of VA examination and opinion was warranted with 
respect to the veteran's claims for service connection for a 
heart disorder and DJD of the right hip, the Board does not 
find that 38 C.F.R. § 3.159(c)(4) (2004) mandates such 
development.  

More specifically, the Board finds that the information and 
evidence of record does not indicate that the claimed 
disabilities may be associated with active service.  
38 C.F.R. § 3.159(c)(4)(i)(C) (2004).  The Board also again 
notes that the record reflects that the veteran was very much 
aware of his obligation to come forward with evidence linking 
a heart disorder and DJD of the right hip to service or a 
period of one year following service, and he did not come 
forward with such evidence.  

Finally, with respect to the veteran's claim for service 
connection for infection of the teeth or other dental 
disability, although service connection may generally be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service (38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004)), an exception to 
the general rule is applicable to dental disabilities.  
According to the statute and regulation, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. § 
17.161 (2004).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
3.381(a) (2004).

In addition, even if two front teeth were found to have been 
lost during service (here, the veteran has indicated that the 
teeth were extracted after service), in accordance with the 
statute and regulation, service connection may not be 
established for compensation purposes for missing or damaged 
teeth.  The Board finds, therefore, that entitlement to VA 
compensation benefits for two missing front teeth is also not 
shown as a matter of law.

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2004).  The medical 
evidence does not show that the veteran experienced any 
damage to the maxilla or mandible during service, and 
therefore, entitlement to compensation benefits for the loss 
of the body of the maxilla or mandible is not shown.

In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation purposes as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, 
as was noted earlier, in the event the veteran wishes to 
continue to pursue a claim for such disability for treatment 
purposes, the matter is referred to the RO for appropriate 
adjudication.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for rheumatic fever is 
denied.

New and material evidence not having been submitted, the 
veteran's claim for service connection for a facial skin 
disorder is denied.

New and material evidence not having been submitted, the 
veteran's claim for service connection for mechanical low 
back pain is denied.

New and material evidence not having been submitted, the 
veteran's claim for service connection for an eye disorder is 
denied.

The claim for service connection for a heart disorder is 
denied.

The claim for service connection for infection of the teeth 
for VA compensation purposes is denied.

The claim for DJD of the right hip is denied.

The claim for service connection for residuals of a 
concussion is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


